          Case 3:16-cr-08246-ROS Document 71 Filed 04/21/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-16-08246-001-PCT-ROS
10                  Plaintiff,                        ORDER
11   v.
12   Samuel Neskie Begay,
13                  Defendant.
14
15            The Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), section
16   15002(b)(1), allows for “the use of video teleconferencing” in a variety of criminal
17   proceedings, including “[p]robation and supervised release revocation proceedings under
18   Rule 32.1 of the Federal Rules of Criminal Procedure.” Pub. Law 116-136 (enacted
19   March 27, 2020). Before conducting a proceeding using video teleconferencing, three
20   conditions must be met. First, the Judicial Conference of the United States must find that
21   emergency conditions “will materially affect the functioning of either the Federal courts
22   generally or a particular district court.” § 15002(b)(1). Second, the chief judge of the
23   district must authorize videoconferences. Id. And third, the defendant must, “after
24   consultation with counsel,” consent to the proceeding using video teleconferencing. §
25   15002(b)(4).
26            On March 29. 2020, the Judicial Conference made the required finding regarding
27   emergency      conditions.      See   https://www.uscourts.gov/news/2020/03/31/judiciary-
28   authorizes-videoaudio-access-during-covid-19-pandemic.       On March 30, 2020, Chief
       Case 3:16-cr-08246-ROS Document 71 Filed 04/21/20 Page 2 of 2



 1   Judge Snow authorized videoconferences “for all events listed in Section 15002(b) of the
 2   [CARES Act].”     General Order 20-18.       And on April 20, 2020, Defendant filed a
 3   document stating he has spoken with his counsel and “he has no objection to appearing
 4   remotely for his disposition hearing.” (Doc. 68 at 1). Therefore, the disposition hearing
 5   will proceed using video teleconferencing.
 6         Dated this 21st day of April, 2020.
 7
 8
 9                                                      Honorable Roslyn O. Silver
10                                                      Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
